UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4598


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERNEST ELI COOK, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:10-cr-00433-CCE-1)


Submitted:   January 18, 2013             Decided:   February 14, 2013


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Anand P. Ramaswamy, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernest Eli Cook, III, appeals his sentence of seventy-

eight months of imprisonment imposed on remand for possessing a

firearm    as     a     convicted     felon,      in    violation      of       18     U.S.C.

§ 922(g)(1)       (2006).          Cook’s    counsel     has     filed      a    brief    in

accordance       with     Anders    v.     California,    386       U.S.    738      (1967),

certifying that there are no meritorious issues for appeal but

questioning whether Cook’s sentence is greater than necessary to

achieve    the     sentencing       goals    of   18    U.S.C.      § 3553(a)        (2006).

Cook’s     supplemental       pro     se     brief     challenges      the       two-level

increase     in    his     offense       level    pursuant     to    U.S.       Sentencing

Guidelines        Manual     “USSG”        § 2K2.1(b)(4)(A)         (2010)        and     the

determination of his Criminal History Category.                      We affirm.

            We review Cook’s sentence for reasonableness, using an

abuse of discretion standard.                 Gall v. United States, 552 U.S.

38, 51 (2007).          We must first review for significant procedural

errors, including improperly calculating the Guidelines range,

failing    to     consider    the     18    U.S.C.     § 3553(a)      (2006)         factors,

sentencing        under     clearly        erroneous     facts,      or     failing       to

adequately explain the sentence.                   Id. at 51; United States v.

Evans, 526 F.3d 155, 161 (4th Cir. 2008).                        Only if we find a

sentence procedurally reasonable may we consider its substantive

reasonableness.          United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009).

                                             2
             First,      Cook     has     at       least     one       predicate     felony

conviction for a crime of violence, a North Carolina conviction

for robbery with a dangerous weapon.                        United States v. White,

571 F.3d 365, 371 n.5 (4th Cir. 2009).                       Accordingly, under USSG

§ 2K2.1(a)(4) (2010), Cook was correctly assigned a base offense

level   of   twenty.       Because       the       firearm        he   was   convicted   of

possessing was in fact stolen, his offense level was properly

increased by two levels, regardless of whether Cook knew the

weapon was stolen.         See United States v. Taylor, 659 F.3d 339,

343-44 (4th Cir.) (upholding validity of USSG § 2K2.1(b)(4)(A)

enhancement     despite         the     fact       that     it     lacks     a   mens    rea

requirement), cert. denied, 132 S. Ct. 1817 (2012).                                Cook was

also properly placed in Criminal History Category IV, resulting

in a sentencing range of sixty-three to seventy-eight months.

The district court also clearly explained its reasoning, which

was properly grounded in the factors set forth in 18 U.S.C.

§ 3553(a).          We   accordingly         conclude        that      the   sentence    is

procedurally reasonable.

             Cook    has   also       failed       to     rebut    the     presumption   of

reasonableness we afford his within-Guidelines sentence.                             United

States v. Powell, 650 F.3d 388, 395 (4th Cir.), cert. denied,

132 S. Ct. 350 (2011).                The district court fully considered

Cook’s request that at least a portion of Cook’s sentence run

concurrently        with    his       then         undischarged          state   term     of

                                               3
imprisonment and ordered that nineteen months of his sentence

would   run     concurrently.        USSG      §    5G1.3(c)       (2010)      (policy

statement).      Accordingly, we conclude that Cook’s sentence is

substantively reasonable, as well.

              In accordance with Anders, we have reviewed the entire

record and have found no other meritorious issues for appeal.

We therefore affirm Cook’s sentence.                 This court requires that

counsel inform Cook, in writing, of his right to petition the

Supreme Court of the United States for further review.                         If Cook

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

court   for    leave   to    withdraw   from       representation.          Counsel’s

motion must state that a copy thereof was served on Cook.                           We

dispense      with    oral   argument    because          the    facts   and     legal

contentions     are    adequately   presented        in    the   materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        4